Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 1 of 1@iled

D.C. Superior Court
02/15/2019 14:21PM
Clerk of the Court

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

 

Direct Opportunities Group, LLC
d/b/a TruCorps

228 Park Avenue South

# 28822

New York NY 10003

Plaintiff,

Vv.

Center for Popular Democracy Action
1730 M Street NW, Suite 1115
Washington, DC 20036,

Make the Road Action, Inc. d/b/a
Make the Road—PA

80 8" Avenue, 8” Floor

New York, NY 10011,

and

Good Jobs Now

2400 E. McNichols Street
Detroit, MI 48212

Defendants.

New Nee eee ee ee ee ee” ee” ee” ee ee” ee ee” ee” Se” ee” ee

 

Civil Action No.

COMPLAINT

Plaintiff Direct Opportunities Group, LLC d/b/a TruCorps (“TruCorps’”), by and through

counsel, brings the following complaint seeking a judgment that three contracts, one to which

TruCorps and Defendant Center for Popular Democracy Action, Inc. (“CPDA”) were parties; a

second to which TruCorps, CPDA and Defendant Make the Road Action, Inc. d/b/a Make the
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 2 of 16

Road-PA (“MR-PA”) were parties; and a third to which TruCorps, CPDA and Defendant Good
Jobs Now (“GJN” ) were parties; are rescinded and of no further legal effect.
I. JURISDICTION

1. This Court has subject matter jurisdiction over TruCorps’ claims pursuant to D.C. Code § 11-
921(a)(6).

2. This Court has personal jurisdiction over CPDA pursuant to D.C. Code § 13-422, because
CPDA has an office within, is registered as a foreign nonprofit corporation in and has
continuous and systematic contacts with, the District of Columbia; and pursuant to D.C.
Code §13-423(a)(1) because the claims arise out of CPDA’s transacting business in the
District of Columbia.

3. This Court has personal jurisdiction over MR-PA pursuant to D.C. Code §13-423(a) because
MR-PA acted in concert with CPDA with respect to the claims asserted herein, which arise
out of CPDA’s transacting business in the District of Columbia.

4. This Court has personal jurisdiction over GJN pursuant to D.C. Code §13-423(a) because
GJN acted in concert with CPDA with respect to the claims asserted herein, which arise out

of CPDA’s transacting business in the District of Columbia.

THE PARTIES

5. Direct Opportunities Group LLC d/b/a TruCorps (“TruCorps’”) is a limited liability company
formed in Delaware. Its principal place of business is located in New York City, New York.
TruCorps provides services to its exclusively progressive and non-profit clients (or “hosts”)

in the form of comprehensive, flexible and creative solutions for managing payroll and
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 3 of 16

related human resources functions in support of each client’s mission. TruCorps’ services
include the employment of staff for non-profit organizations for the purposes of providing
staffing support services including tracking time, calculating and paying payroll, and
establishing and maintaining unemployment insurance and workers compensation insurance
coverages.
. Defendant Center for Popular Democracy Action (“CPDA”) is a not for profit corporation
incorporated in New York State and registered to do business in the District of Columbia
with an office located at 1730 M Street NW, Suite 1115 Washington, DC 20036. CPDA
organizes and carries out programs of voter registration and mobilization, and contacting
citizens door to door and in public locations to sign petitions on legislative and policy issues.
. Defendant Make the Road Action, Inc. (“MR-PA”), is a not for profit corporation
incorporated in New York State and registered to do business in Pennsylvania. Its Make the
Road-PA project engages in community organizing and advocacy, particularly in and for
immigrant communities, in Pennsylvania.
. Defendant Good Jobs Now is a nonprofit corporation incorporated in Colorado with its
principal place of business in Detroit, Michigan. GJN engages in community organizing and
advocacy to empower and advocate for policies to improve the economic circumstances of
communities of color.

Il. FACTS GIVING RISE TO CAUSE OF ACTION
On or about August 17, 2018, TruCorps and CPDA entered into a written agreement that
TruCorps would provide payroll and human resources services to CPDA in support of

CPDA’s “BLOC Action” project (the “BLOC Contract’).
10.

11.

12.

13.

14.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 4 of 16

On or about August 21, 2018, TruCorps, CPDA and MR-PA entered into a written agreement
that TruCorps would provide payroll and human resources services to CPDA and MR-PA in
support of CPDA’s project for “Make the Road PA” (the “MR-PA Contract”).

On or about August 17, 2018, TruCorps, CPDA and GJN entered into a written agreement
that TruCorps would provide payroll and human resources services to CPDA and GJN in
support of CPDA’s project for GJN (the “GJN Contract”). The BLOC Contract, the MR-PA
Contract and the GJN Contract are collectively referred to herein as the “Contracts.”
Performance of the Contracts, by their terms, would have required that CPDA in the case of
the BLOC Contract, and CPDA and MR-PA in the case of the MR-PA Contract, and CPDA
and GJN in the case of the GJN Contract, provide timely and accurate information to
TruCorps about the employees working on each project, during each pay period and about
the number of hours worked by each employee during each pay period; that CPDA pay
advance retainers for the amount of payroll and associated payroll burden costs for the
employees for each project respectively; that such retainers would be paid every two weeks.
Prior to entering the Contracts, CPDA represented to TruCorps that it would be able to
provide the necessary information, in a timely way, for TruCorps to perform its obligations
under the Contracts, on an ongoing basis, and that CPDA would be able to make the
necessary advances.

Prior to entering the MR-PA Contract, MR-PA represented to TruCorps that it would be able
to provide the necessary information, in a timely way, for TruCorps to perform its
obligations under the Contracts, on an ongoing basis, and that CPDA would be able to make

the necessary advances.
15.

16.

17.

18.

19,

20.

21.

22.

23.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 5 of 16

Prior to entering the GJN Contract, GJN represented to TruCorps that it would be able to
provide the necessary information, in a timely way, for TruCorps to perform its obligations
under the Contracts, on an ongoing basis, and that CPDA would be able to make the
necessary advances.

TruCorps relied on the representations of CPDA in entering the BLOC Contract.

TruCorps relied on the representations of CPDA and MR-PA in entering the MR-PA
contract.

TruCorps relied on the representations of CPDA and GJN in entering the GJN Contract.

The representations described in paragraphs 16, 17 and 18, in fact, were false.

The representations were false because CPDA (in the case of the BLOC Contract) and CPDA
and MR-PA (in the case of the MR-PA Contract), and CPDA and GJN (in the case of the
GJN Contract) were unable to provide the necessary information ina timely way, and

CPDA was never able to pay the advances or invoices as required.

CPDA knew or should have known that they would be unable to provide the necessary
payroll information in a timely way and to make the required advances, for the BLOC
Contract.

CPDA and MR-PA knew or should have known that they would be unable to provide the
necessary payroll information in a timely way and to make the required advances, for the
MR-PA Contract.

CPDA and GJN new or should have known that they would be unable to provide the
necessary payroll information in a timely way and to make the required advances, for the

GJN Contract.
24.

25,

26.

27.

28.

29,

30.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 6 of 16

The misrepresentations described in paragraphs 21, 22 and 23 were made with the intention
of having TruCorps rely upon these negligent representations in entering the Contracts.
CPDA knew that TruCorps would rely on these misrepresentations.in entering the BLOC
Contract. Had TruCorps known that the representations of CPDA were false, it would not
have entered into the BLOC Contract.

CPDA knew that TruCorps would rely on these misrepresentations.in entering the MR-PA
Contract. Had TruCorps known that the representations of CPDA and MR-PA were false, it
would not have entered into the MR-PA Contract.

CPDA and GJN knew that TruCorps would rely on their misrepresentations in entering the
GJN Contract. Had TruCorps known that the representations of CPDA and GJN were false, it
would not have entered into the MR-PA Contract.

COUNT I—RESCISSION
TruCorps incorporates by reference paragraphs | through 27 of this Complaint, inclusive, as
though fully set forth herein.
By reason of the misrepresentations of CPDA and MR-PA, TruCorps was deceived into
entering into the Contracts with CPDA and MR-PA.

TruCorps is entitled to rescission of the Contracts.

Tl. PRAYER FOR RELIEF

WHEREFORE, TruCorps respectfully requests that the Court grant the following in

satisfaction of its claims:

a. A judgment rescinding each of the BLOC Contract, the MR-PA Contract and the GJN
Contract. .

b. Such other and further relief as this Court may deem just and proper.
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 7 of 16

Dated February 15, 2019

Respectfully submitted,

/s/ Joseph E. Sandler

Joseph E. Sandler,

D.C. Bar # 255919

Sandler, Reiff, Lamb, Rosenstein & Birkenstock,
P.C.

1090 Vermont Avenue, N.W., Suite 750
Washington, D.C. 20005

Tel: (202) 479-1111

Oey
WAFERS

 

$
sana
Saha. SASS ERR

 

Attorney for Direct Opportunities Group, LLC d/b/a
TruCorps
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 8 of 1@iled

D.C. Superior Court
02/15/2019 14:21PM
Clerk of the Court

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

 

Direct Opportunities Group, LLC
d/b/a TruCorps

228 Park Avenue South

# 28822

New York NY 10003

Plaintiff,

Vv.

Center for Popular Democracy Action
1730 M Street NW, Suite 1115
Washington, DC 20036,

Make the Road Action, Inc. d/b/a
Make the Road—PA

80 8" Avenue, 8” Floor

New York, NY 10011,

and

Good Jobs Now

2400 E. McNichols Street
Detroit, MI 48212

Defendants.

New Nee eee ee ee ee ee” ee” ee” ee ee” ee ee” ee” Se” ee” ee

 

Civil Action No. 2019 CA 001013 B

COMPLAINT

Plaintiff Direct Opportunities Group, LLC d/b/a TruCorps (“TruCorps’”), by and through

counsel, brings the following complaint seeking a judgment that three contracts, one to which

TruCorps and Defendant Center for Popular Democracy Action, Inc. (“CPDA”) were parties; a

second to which TruCorps, CPDA and Defendant Make the Road Action, Inc. d/b/a Make the
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 9 of 16

Road-PA (“MR-PA”) were parties; and a third to which TruCorps, CPDA and Defendant Good
Jobs Now (“GJN” ) were parties; are rescinded and of no further legal effect.
I. JURISDICTION

1. This Court has subject matter jurisdiction over TruCorps’ claims pursuant to D.C. Code § 11-
921(a)(6).

2. This Court has personal jurisdiction over CPDA pursuant to D.C. Code § 13-422, because
CPDA has an office within, is registered as a foreign nonprofit corporation in and has
continuous and systematic contacts with, the District of Columbia; and pursuant to D.C.
Code §13-423(a)(1) because the claims arise out of CPDA’s transacting business in the
District of Columbia.

3. This Court has personal jurisdiction over MR-PA pursuant to D.C. Code §13-423(a) because
MR-PA acted in concert with CPDA with respect to the claims asserted herein, which arise
out of CPDA’s transacting business in the District of Columbia.

4. This Court has personal jurisdiction over GJN pursuant to D.C. Code §13-423(a) because
GJN acted in concert with CPDA with respect to the claims asserted herein, which arise out

of CPDA’s transacting business in the District of Columbia.

THE PARTIES

5. Direct Opportunities Group LLC d/b/a TruCorps (“TruCorps’”) is a limited liability company
formed in Delaware. Its principal place of business is located in New York City, New York.
TruCorps provides services to its exclusively progressive and non-profit clients (or “hosts”)

in the form of comprehensive, flexible and creative solutions for managing payroll and
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 10 of 16

related human resources functions in support of each client’s mission. TruCorps’ services
include the employment of staff for non-profit organizations for the purposes of providing
staffing support services including tracking time, calculating and paying payroll, and
establishing and maintaining unemployment insurance and workers compensation insurance
coverages.
. Defendant Center for Popular Democracy Action (“CPDA”) is a not for profit corporation
incorporated in New York State and registered to do business in the District of Columbia
with an office located at 1730 M Street NW, Suite 1115 Washington, DC 20036. CPDA
organizes and carries out programs of voter registration and mobilization, and contacting
citizens door to door and in public locations to sign petitions on legislative and policy issues.
. Defendant Make the Road Action, Inc. (“MR-PA”), is a not for profit corporation
incorporated in New York State and registered to do business in Pennsylvania. Its Make the
Road-PA project engages in community organizing and advocacy, particularly in and for
immigrant communities, in Pennsylvania.
. Defendant Good Jobs Now is a nonprofit corporation incorporated in Colorado with its
principal place of business in Detroit, Michigan. GJN engages in community organizing and
advocacy to empower and advocate for policies to improve the economic circumstances of
communities of color.

Il. FACTS GIVING RISE TO CAUSE OF ACTION
On or about August 17, 2018, TruCorps and CPDA entered into a written agreement that
TruCorps would provide payroll and human resources services to CPDA in support of

CPDA’s “BLOC Action” project (the “BLOC Contract’).
10.

11.

12.

13.

14.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 11 of 16

On or about August 21, 2018, TruCorps, CPDA and MR-PA entered into a written agreement
that TruCorps would provide payroll and human resources services to CPDA and MR-PA in
support of CPDA’s project for “Make the Road PA” (the “MR-PA Contract”).

On or about August 17, 2018, TruCorps, CPDA and GJN entered into a written agreement
that TruCorps would provide payroll and human resources services to CPDA and GJN in
support of CPDA’s project for GJN (the “GJN Contract”). The BLOC Contract, the MR-PA
Contract and the GJN Contract are collectively referred to herein as the “Contracts.”
Performance of the Contracts, by their terms, would have required that CPDA in the case of
the BLOC Contract, and CPDA and MR-PA in the case of the MR-PA Contract, and CPDA
and GJN in the case of the GJN Contract, provide timely and accurate information to
TruCorps about the employees working on each project, during each pay period and about
the number of hours worked by each employee during each pay period; that CPDA pay
advance retainers for the amount of payroll and associated payroll burden costs for the
employees for each project respectively; that such retainers would be paid every two weeks.
Prior to entering the Contracts, CPDA represented to TruCorps that it would be able to
provide the necessary information, in a timely way, for TruCorps to perform its obligations
under the Contracts, on an ongoing basis, and that CPDA would be able to make the
necessary advances.

Prior to entering the MR-PA Contract, MR-PA represented to TruCorps that it would be able
to provide the necessary information, in a timely way, for TruCorps to perform its
obligations under the Contracts, on an ongoing basis, and that CPDA would be able to make

the necessary advances.
15.

16.

17.

18.

19,

20.

21.

22.

23.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 12 of 16

Prior to entering the GJN Contract, GJN represented to TruCorps that it would be able to
provide the necessary information, in a timely way, for TruCorps to perform its obligations
under the Contracts, on an ongoing basis, and that CPDA would be able to make the
necessary advances.

TruCorps relied on the representations of CPDA in entering the BLOC Contract.

TruCorps relied on the representations of CPDA and MR-PA in entering the MR-PA
contract.

TruCorps relied on the representations of CPDA and GJN in entering the GJN Contract.

The representations described in paragraphs 16, 17 and 18, in fact, were false.

The representations were false because CPDA (in the case of the BLOC Contract) and CPDA
and MR-PA (in the case of the MR-PA Contract), and CPDA and GJN (in the case of the
GJN Contract) were unable to provide the necessary information ina timely way, and

CPDA was never able to pay the advances or invoices as required.

CPDA knew or should have known that they would be unable to provide the necessary
payroll information in a timely way and to make the required advances, for the BLOC
Contract.

CPDA and MR-PA knew or should have known that they would be unable to provide the
necessary payroll information in a timely way and to make the required advances, for the
MR-PA Contract.

CPDA and GJN new or should have known that they would be unable to provide the
necessary payroll information in a timely way and to make the required advances, for the

GJN Contract.
24.

25,

26.

27.

28.

29,

30.

Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 13 of 16

The misrepresentations described in paragraphs 21, 22 and 23 were made with the intention
of having TruCorps rely upon these negligent representations in entering the Contracts.
CPDA knew that TruCorps would rely on these misrepresentations.in entering the BLOC
Contract. Had TruCorps known that the representations of CPDA were false, it would not
have entered into the BLOC Contract.

CPDA knew that TruCorps would rely on these misrepresentations.in entering the MR-PA
Contract. Had TruCorps known that the representations of CPDA and MR-PA were false, it
would not have entered into the MR-PA Contract.

CPDA and GJN knew that TruCorps would rely on their misrepresentations in entering the
GJN Contract. Had TruCorps known that the representations of CPDA and GJN were false, it
would not have entered into the MR-PA Contract.

COUNT I—RESCISSION
TruCorps incorporates by reference paragraphs | through 27 of this Complaint, inclusive, as
though fully set forth herein.
By reason of the misrepresentations of CPDA and MR-PA, TruCorps was deceived into
entering into the Contracts with CPDA and MR-PA.

TruCorps is entitled to rescission of the Contracts.

Tl. PRAYER FOR RELIEF

WHEREFORE, TruCorps respectfully requests that the Court grant the following in

satisfaction of its claims:

a. A judgment rescinding each of the BLOC Contract, the MR-PA Contract and the GJN
Contract. .

b. Such other and further relief as this Court may deem just and proper.
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 14 of 16

Dated February 15, 2019

Respectfully submitted,

/s/ Joseph E. Sandler

Joseph E. Sandler,

D.C. Bar # 255919

Sandler, Reiff, Lamb, Rosenstein & Birkenstock,
P.C.

1090 Vermont Avenue, N.W., Suite 750
Washington, D.C. 20005

Tel: (202) 479-1111

Oey
WAFERS

 

$
sana
Saha. SASS ERR

 

Attorney for Direct Opportunities Group, LLC d/b/a
TruCorps
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 15 of 16
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Crs. Actions Brack:
St ieiiens Avene, 3, Sothe SO, Yachimicn, TS. ST
Talents Se 78-1 13S * eheiee wre ieemnrieeer

DIRECT OFPORTURTTIES GREP LLC
is. CA. He. 2012 CA 091015 B
CENTER FOR POPULAR —— ae et a

 

 

Pursuant to OL Code § t | S06-and Distiet of Columbia Supecien Court Rule af Creil Procedure
(Super Ct Cre BO 0c], tue beweby DIR DERE D as follows:

{1} Effective this date, this cage haz aasigoed to the indrsiduel <alendar designated. below. All Tohane filings
in ttis case shell bear ihe calendar munier and. the judee’s neme beneath. theese mmber in ‘ihe caption On
tihng ang imcitiion or paper related Thereia,-one capy Mor the fade) imust be delmensd to the Cleck along with the

  

(2) Within 60 days of the filing of the complaint, plaimtit most fle proof of serving: on -esctn defendant:
eopiesof the summons, the -complaint, and this Intel Qrderand Addemiom. Ae te any defendant for whom
such proof of service has not beer filed, the Complaint will be dismissed without prejudice for wart of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, etther mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

 

(5) Upon advice that the date nofel below is Incomeentent for any parte ar counsel, the Quality Review
Branch God) 379-750 may continue the Conference ance. wii the consentoof all parties, to either of the: two
guccecding Fridays. Request-rust he made not Jess than seven. business days belire the scheduling, conference
in other continuance of'the-conlerenae will be granted! except upancmotion for good. cass shown.

 

(6) Parties ore responsible Tor obtaining and complete with. all requiresenis of tie General Order for Covil
cases, cach jidee’s Supolement te the General Orier and the General Mediation Order. Copies af these orders
are avalide in the Couttreamand on ike Cat's weberte hip weesrdecoutte sox

Chief Indge Rebert 2. Moin

(ase Assigned toc Jinge MICTARL. L EANKIN
Date: February 19, 2019
Initial Gontenmce: 16°36 am, Friday, May 31,2019
Location Courtrean 317
500 Indies Avene SO
WASHINGTON, LC 2060]

 

Calas
Case 1:19-cv-01407 Document 1-2 Filed 05/15/19 Page 16 of 16

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
